                           IN THE UNITED STATES DISTRICT
                             COURT FOR THE NORTHERN
                             DISTRICT OF OHIO EASTERN
                                      DIVISION

   UNITED STATES OF AMERICA,
                                                    )
                       Plaintiff,                   ) CASE NO: 1:04-cr-00529
                                                    )
          v.                                        ) Judge Dan Aaron Polster
                                                    )
   MICHAEL ALEXANDER,                               ) OPINION AND ORDER
                                                    )
                       Defendant.                   )
                                                    )



                                       MEMORANDUM

       Before the Court is Defendant Michael Alexander’s Motion for Relief from Order under

Fed. R. Civ. P. 60(b) or, in the alternative, Motion to Vacate under 28 U.S.C. § 2255 (“Motion”),

Doc #: 53. For the following reasons, Alexander’s Motion is DENIED.

                                    FACTUAL BACKGROUND

       On October 1, 2004, Alexander was charged in a two-count indictment with Distribution

of Cocaine in violation of Title 21 U.S.C. § 841(a) & (b)(1)(B) and Possession with Intent to

Distribute Cocaine in violation of Title 21 U.S.C. § 841(a) & (b)(1)(B). (ECF No. 7.) On August

3, 2005, Alexander pleaded guilty to both counts on the indictment. On October 12, 2005, he was

sentenced to 262 months custody of the U.S. Bureau of Prisons. For Sentencing Guidelines

purposes, the Court determined that Alexander was a career offender based on two prior felony

convictions: Conspiracy to Distribute a Controlled Substance in Case Number 1:96 CR 299 and

Possession with the intent to Distribute Cocaine in Case Number 1:90 CR 00007-001.



                                                1
        On February 15, 2013, Alexander filed a Motion to Vacate under 28 U.S.C. § 2255,

arguing that he had only one qualifying felony, not two as required for career offender status.

(ECF No. 42.) Alexander argued that Judge Dowd ruled in Case No 1:12 CV 367 that

Alexander’s conviction in 1:96 CR 299 was not for conspiracy. Thus, Alexander argued in his

February 15, 2013 Motion to Vacate that he had only one qualifying prior felony and therefore

should not have been given career offender status. (ECF No. 42).

        This Court denied Alexander’s Motion to Vacate. (ECF No. 44.) The Court found that

Alexander was convicted of either Conspiracy to Distribute or Attempted Possession in Case

Number 1:96 CR 299. Whether Alexander was convicted of Conspiracy to Distribute or with

Attempted Possession does not matter since either one qualifies as a felony drug offense

rendering his career offender status unaltered. Id.

                                            ANALYSIS

        Alexander now requests relief from the Court’s order denying his February 15, 2013

Motion to Vacate under 28 U.S.C. § 2255, arguing that the Sixth Circuit’s recent holding in

United States v. Harvis, 927 F.3d 382 (6th Cir. 2019) renders his career offender status based on

the crime of attempted possession improper.

   I.      Rule 60(b)

        A party may request relief from an order under six circumstances. USCS Fed Rules Civ

Proc R 60. The only applicable circumstance here is Rule 60(b)(6)’s catchall of “any other

reasons that justifies relief.” Rule 60(b)(6) is only applied in “exceptional or extraordinary

circumstances” which are not addressed by the first five numbered clauses. Hopper v. Euclid

Manor Nursing Home, Inc., 867 F.2d 291, 294 (6th Cir. 1989). A postjudgement change in law


                                                  2
can constitute an extraordinary circumstance warranting vacation of an order under Rule

60(b)(6). Matarese v. Le Fevre, 801 F.2d 98, 106 (2d Cir. 1986). The Matarese court found that

consideration of Rule 60(b)(6) motions are especially proper in habeas corpus proceedings

because in habeas corpus proceedings the “conventional notions of finality of litigation have no

place.” Id. quoting Sanders v. United States, 373 U.S. 1, 8 (1963).

         The question here, then, is whether the holding in United States v. Harvis is a change in

law that warrants vacation of the Court’s order denying Alexander’s February 15, 2013 Motion

to Vacate. The Court holds that it is not because United States v. Harvis’s holding does not

change the result of Alexander’s February 15, 2013 Motion to Vacate.

   II.      Alexander’s February 15, 2013 Motion to Vacate

         A Motion to Vacate filed under 28 U.S.C. § 2255 is limited to addressing the errors

when: (1) “a sentence was imposed in violation of the Constitution or the laws of the United

States[;]” (2) “the court was without jurisdiction to impose such a sentence[;]” (3) “the sentence

was in excess of the maximum authorized by law[;]” or (4) the sentence is otherwise subject to

collateral attack[.]” Snider v. United States, 908 F.3d 183, 189 (6th Cir. 2018) (internal

quotations omitted). A collateral attack is only cognizable when there is a “fundamental defect

which inherently results in a complete miscarriage of justice.” Id. at 191.

         Here, Alexander did not assert in his February 15, 2013 Motion to Vacate that his

sentence was in violation of the Constitution or the laws of the United States, that the Court was

without jurisdiction to impose his sentence, or that the sentence was in excess of the maximum

authorized by law. Thus, for his Motion to Vacate to have been successful, there would have to

be a fundamental defect which inherently results in a complete miscarriage of justice.


                                                  3
   III.      Career Offender Status

          Alexander being sentenced as a career offender was not a complete miscarriage of justice.

The Sentencing Guidelines guide the district court to the proper sentence, but the district court is

free to vary from the Guidelines. Bullard v. United States, 2019 U.S. App. LEXIS 26643, *8 (6th

Cir). The Guidelines provide that:

          A Defendant is a career offender if (1) the defendant was at least eighteen years
          old at the time the defendant committed the instant offense of conviction; (2) the
          instant offense of conviction is a felony that is either a crime of violence or a
          controlled substance offense; and (3) the defendant has at least two prior felony
          convictions of either a crime of violence or a controlled substance offense.

United States Sentencing Commission, Guidelines Manual, § 4B1.2(b) (Nov. 2018). Defendants

who are career offenders are subject to a higher offense level, which corresponds to a longer

recommended sentence range. See USSC § 4B1.1(b).

          Alexander argues that his sentence based on being a career offender is improper because

of the Sixth Circuit’s holding that “controlled substances offenses” as the term is used in

§ 4B1.2(b) does not include attempt crimes. United States v. Harris, 927 F.3d 382, 386-87 (6th

Cir. 2019). Thus, as Alexander’s career offender status was determined by counting his attempt

to possess conviction as a “controlled substance offense,” Alexander’s sentence was improperly

enhanced.

          While Alexander’s argument would bear teeth on a direct appeal, the Sixth Circuit has

held that a non-constitutional challenge to an advisory guideline range is not a complete

miscarriage of justice and is therefore not cognizable under § 2255. Bullard v. United States,

2019 U.S. App. LEXIS 26643, *2 (6th Cir.). In Bullard, defendant challenged the determination

that he was a career offender based on a prior conviction for attempting to sell drugs though a

§ 2255 habeas petition. The defendant relied on the decision in United States v. Harvis that

                                                   4
attempt controlled substance crimes cannot be used to make the determination that someone is a

career offender. Id. at *1. The Court rejected defendant’s argument, finding that because judges

can deviate from the guideline’s recommended sentence range, the improper enhancement of the

guideline range based on career offender status is not a manifest miscarriage of justice. Id. at *8

– 10. As it is not a manifest miscarriage of justice, it is not cognizable on a § 2255 habeas

petition. Id. at *13.

                                            Conclusion

        Alexander improperly being consider a career offender for Guidelines purposes is not a

manifest miscarriage of justice and so is not cognizable on a § 2255 habeas petition.

Accordingly, there is no change in law that constitute an extraordinary circumstance warranting

vacation of the Court’s order denying Alexander’s February 15, 2013 Motion to Vacate under §

2255. Thus, Alexander’s Motion for Relief from Order under Rule 60(b) is DENIED.

Furthermore, Alexander’s alternative request for relief under § 2255 is DENIED AS MOOT.

        IT IS SO ORDERED.


                                                  /s/ Dan Aaron Polster Sept. 18, 2019___
                                                  Dan Aaron Polster
                                                  United States District Judge




                                                 5
